                                     Case 2:20-cv-06743-DSF-PVC Document 1 Filed 07/28/20 Page 1 of 7 Page ID #:1



                                      1   GREGORY J. NEWMAN (SBN 169057)
                                          gnewman@selmanlaw.com
                                      2   HEE SUNG YOON (SBN 251612)
                                          hyoon@selmanlaw.com
                                      3   SELMAN BREITMAN LLP
                                          11766 Wilshire Blvd., Sixth Floor
                                      4   Los Angeles, CA 90025-6546
                                          Telephone: 310.445.0800
                                      5   Facsimile: 310.473.2525
                                      6   Attorneys for Plaintiff ALLIED WORLD SURPLUS
                                          LINES INSURANCE COMPANY
                                      7
                                      8                       UNITED STATES DISTRICT COURT
                                      9                     CENTRAL DISTRICT OF CALIFORNIA
                                     10
    LLP




                                     11   ALLIED WORLD SURPLUS LINES                   Case No.
                                     12   INSURANCE COMPANY, an
Selman Breitman




                                          Arkansas corporation,                        COMPLAINT FOR
                  ATTORNEYS AT LAW




                                     13                                                DECLARATORY RELIEF AND
                                                      Plaintiff,                       EQUITABLE REIMBURSEMENT
                                     14
                                                v.                                     Judge:
                                     15
                                          NORHOLM BUILDERS, INC., a
                                     16   California corporation; SUZANNE
                                     17   HIATT, an individual; BRAD
                                          MILLER, an individual; and DOES 1
                                     18   THROUGH 10, inclusive,
                                     19               Defendants.
                                     20
                                                Plaintiff ALLIED WORLD SURPLUS LINES INSURANCE COMPANY
                                     21
                                          (“Allied World”) pleads the following allegations:
                                     22
                                                1.    This is an insurance coverage action concerning the rights and duties
                                     23
                                          owed under a commercial general liability policy for an underlying third party
                                     24
                                          lawsuit that alleges injuries sustained during the course and scope of employment.
                                     25
                                                                           THE PARTIES
                                     26
                                                2.    Allied World is and at all relevant times was, a corporation organized
                                     27
                                     28                                            1
3559 48144 4845-9001-8239 .v1
                                     Case 2:20-cv-06743-DSF-PVC Document 1 Filed 07/28/20 Page 2 of 7 Page ID #:2



                                       1   under the laws of the state of Arkansas, with its principal place of business in New
                                       2   York. Allied World is and at all relevant times, was authorized to issue insurance
                                       3   policies as a surplus lines insurance carrier in the State of California.
                                       4         3.     Allied World is informed and believes and based thereon alleges that
                                       5   NORHOLM BUILDERS, INC. (“Norholm”) is a corporation organized under the
                                       6   laws of California, with its principal place of business in California. Allied World
                                       7   is informed and believes and based thereon alleges that Norholm is a licensed
                                       8   general contractor.
                                       9         4.     Allied World is informed and believes and based thereon alleges that
                                     10    SUZANNE HIATT (“Hiatt”) is an individual domiciled in the State of California.
    LLP




                                     11    Allied World is informed and believes and based thereon alleges that Hiatt is the
                                     12    owner of single-family residence located at 1975 St. Thomas Ave., Cambria, CA
Selman Breitman
                  ATTORNEYS AT LAW




                                     13    93428 (the “Property”). Allied World names Hiatt as a defendant solely for the
                                     14    purpose of binding her to any judgment rendered herein under the first cause of
                                     15    action. As such, Allied World will dismiss Hiatt if she agrees to be bound by any
                                     16    such judgment.
                                     17          5.     Allied World is informed and believes and based thereon alleges that
                                     18    BRAD MILLER ("Claimant") is an individual domiciled in the State of California.
                                     19    Allied World names Claimant as a defendant solely for the purpose of binding him
                                     20    to any judgment rendered herein under the first cause of action. As such, Allied
                                     21    World will dismiss Claimant if he agrees to be bound by any such judgment.
                                     22          6.     The true names and capacities, whether individual, corporate,
                                     23    associate, or otherwise, of Defendants named herein as DOES 1-10, inclusive, are
                                     24    unknown to Allied World, which therefore brings suit against said Defendants by
                                     25    such fictitious names. Allied World will seek leave to amend this Complaint to
                                     26    show their true names and capacities when the same have been ascertained. Allied
                                     27    World is informed and believes that each of the Defendants named as DOES 1-10,
                                     28                                               2
  3559 48144 4845-9001-8239 .v1
                                     Case 2:20-cv-06743-DSF-PVC Document 1 Filed 07/28/20 Page 3 of 7 Page ID #:3



                                       1   inclusive, is liable to Allied World or has an interest in this litigation for the
                                       2   matters alleged below.
                                       3                              JURISDICTION AND VENUE
                                       4          7.     The Court has original jurisdiction under 28 U.S.C. § 1332(a) since
                                       5   complete diversity exists between the Plaintiff and Defendants as alleged above,
                                       6   and the claims are in excess of $75,000. In this regard, Claimant partially
                                       7   amputated three of his fingers and filed a lawsuit against Allied World’s insured,
                                       8   Norholm. Allied World is seeking a declaration that it is not required to defend or
                                       9   indemnify Norholm for this loss.
                                     10           8.     Venue lies with this Court under 28 U.S.C. § 1391 since one or more
    LLP




                                     11    defendant resides in this judicial district, a substantial part of the events which are
                                     12    the subject of this complaint took place in this judicial district and the underlying
Selman Breitman
                  ATTORNEYS AT LAW




                                     13    lawsuit is pending in this judicial district.
                                     14                                GENERAL ALLEGATIONS
                                     15                                       The Bodily Injury
                                     16           9.     Allied World is informed and believes and based thereon alleges that
                                     17    on July 13, 2019, Norholm entered into a written contract with Hiatt, whereby
                                     18    Norholm agreed to perform repair and remodel work at the Property (the
                                     19    “Project”).
                                     20           10.    Allied World is informed and believes and based thereon alleges that
                                     21    in connection with the Project, Norholm hired Claimant to perform framing work
                                     22    at the Project. Allied World is also informed and believes and based thereon
                                     23    alleges that Claimant is not a licensed contractor. Allied World is further informed
                                     24    and believes and based thereon alleges that Claimant was paid as an independent
                                     25    contractor and Claimant provided all materials and equipment for his work on the
                                     26    Project.
                                     27           11.    Allied World is informed and believes and based thereon alleges that
                                     28                                                3
  3559 48144 4845-9001-8239 .v1
                                     Case 2:20-cv-06743-DSF-PVC Document 1 Filed 07/28/20 Page 4 of 7 Page ID #:4



                                       1   on July 23, 2019, while Claimant was working on the Project, Claimant partially
                                       2   amputated three fingers on his hand while using a saw.
                                       3                                 The Underlying Lawsuit
                                       4         12.    On April 10, 2020, Claimant filed a lawsuit entitled Brad Miller v.
                                       5   Norholm Builders, Inc., et al. in the Superior Court of California, for the County of
                                       6   San Luis Obispo, Case No. 20CV-0209, against Norholm and Hiatt, alleging two
                                       7   causes of action for general negligence and premises liability (the “Underlying
                                       8   Action”).
                                       9         13.    The complaint in the Underlying Action alleged that on July 23, 2019,
                                     10    Claimant was working on the Project, in the course and scope of his employment
    LLP




                                     11    with Norholm, when he severely injured his left hand, resulting in partial
                                     12    amputation of three fingers. The complaint in the Underlying Action further
Selman Breitman
                  ATTORNEYS AT LAW




                                     13    alleged that Norholm did not maintain the required workers’ compensation
                                     14    insurance and therefore Claimant is entitled to obtain tort damages.
                                     15          14.    On July 7, 2020, Hiatt filed a cross-complaint against Norholm,
                                     16    asserting four causes of action for: 1) indemnification; 2) apportionment of fault;
                                     17    3) declaratory relief; and 4) attorneys’ fees.
                                     18                                    The Insurance Policy
                                     19          15.    Allied World issued to Norholm commercial general liability
                                     20    insurance policy number 5057-2968, effective September 3, 2018 to September 3,
                                     21    2019 (the “Policy”). Coverage A of the Policy provides coverage for “bodily
                                     22    injury” caused by an “occurrence” that occurs during the Policy period.
                                     23          16.    Under Coverage A – Bodily Injury and Property Damage Liability,
                                     24    the Policy contains exclusions that states that this insurance shall not apply to:
                                     25          d.     Workers’ Compensation and Similar Laws
                                     26                 Any obligation of the insured under a workers’ compensation,
                                                        disability benefits or unemployment compensation law or any
                                     27                 similar law.
                                     28                                               4
  3559 48144 4845-9001-8239 .v1
                                     Case 2:20-cv-06743-DSF-PVC Document 1 Filed 07/28/20 Page 5 of 7 Page ID #:5



                                       1         e.      Employer’s Liability
                                       2                “Bodily injury” to
                                       3                (1)    An “employee” of the insured arising out of and in the
                                                               course of
                                       4
                                                                (a)     Employment by the insured; or
                                       5
                                                                (b)   Performing duties related to the conduct of the
                                       6                              insured’s business; or
                                       7                (2)     The spouse, child, parent, brother or sister of that
                                                                “employee” as a consequence of Paragraph (1) above.
                                       8
                                                        This exclusion applies whether the insured may be liable as an
                                       9                employer or in any other capacity and to any obligation to share
                                                        damages with or repay someone else who must pay damages
                                     10                 because of the injury.
    LLP




                                     11                 This exclusion does not apply to liability assumed by the
                                                        insured under an “insured contract.”
                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13          17.    Allied World agreed to defend Norholm in the Underlying Lawsuit
                                     14    under a reservation of rights and offered to provide Norholm with independent
                                     15    counsel under Civil Code §2860.
                                     16                                FIRST CAUSE OF ACTION
                                     17                       (Declaratory Relief - Against All Defendants)
                                     18          18.    Allied World hereby incorporates by reference Paragraphs 1-15 as
                                     19    though fully set forth herein.
                                     20          19.    An actual, present and justiciable controversy has arisen and now
                                     21    exists between the Allied World and Defendants concerning the rights, duties and
                                     22    obligations owed under the Policy with respect to the Underlying Action.
                                     23          20.    Allied World contends that there is no coverage under the Policy for
                                     24    the Underlying Action since Claimant was an employee of Norholm. As such, the
                                     25    workers compensation exclusion and/or the employer’s liability exclusion apply to
                                     26    preclude coverage.
                                     27          21.    Allied World is informed and believes, and on that basis alleges, that
                                     28                                             5
  3559 48144 4845-9001-8239 .v1
                                     Case 2:20-cv-06743-DSF-PVC Document 1 Filed 07/28/20 Page 6 of 7 Page ID #:6



                                       1   Defendants dispute Allied World’s contentions and incorrectly believe that there is
                                       2   coverage for the Underlying Action under the Policy.
                                       3         22.    Allied World contends that declaratory relief is both necessary and
                                       4   proper at this time and the court can adjudicate the parties' rights and obligations
                                       5   under the Policy.
                                       6                            SECOND CAUSE OF ACTION
                                       7                    (Equitable Reimbursement – Against Norholm)
                                       8         23.    Allied World hereby incorporates by reference Paragraphs 1-20 as
                                       9   though fully set forth herein.
                                     10          24.    Allied World has provided and continues to provide a defense to
    LLP




                                     11    Norholm in the Underlying Action under the Policy and offered to provide
                                     12    Norholm with independent counsel.
Selman Breitman
                  ATTORNEYS AT LAW




                                     13          25.    Allied World’s defense of Norholm was provided and is being
                                     14    provided under a reservation of rights, including the right to seek reimbursement of
                                     15    defense fees and costs incurred by Allied World in the event it is found that there
                                     16    was never a potential for coverage, as allowed by the California Supreme Court in
                                     17    Scottsdale Insurance Co. v. MV Transp., 36 Cal.4th 643 (2005) and/or the right to
                                     18    seek an allocation and reimbursement of defense fees paid to defend non-covered
                                     19    allegations as authorized by the California Supreme Court in Buss v. Superior
                                     20    Court, 16 Cal.4th 35 (1997).
                                     21          26.    Allied World seeks reimbursement of all costs it incurs to defend
                                     22    Norholm in the Underlying Action.
                                     23                                   PRAYER FOR RELIEF
                                     24          WHEREFORE Allied World prays judgment as follows:
                                     25          1.     A declaration that the claims alleged in the Underlying Action are not
                                     26    covered under the Policy.
                                     27          2.     A monetary judgment for the amount of all fees and costs Allied
                                     28                                             6
  3559 48144 4845-9001-8239 .v1
                                     Case 2:20-cv-06743-DSF-PVC Document 1 Filed 07/28/20 Page 7 of 7 Page ID #:7



                                       1   World incurs to defend Norholm in the Underlying Action.
                                       2         3.    For costs of suit herein.
                                       3         4.    For prejudgment interest.
                                       4         5.    For such other and further relief as the Court may deem just and
                                       5   proper.
                                       6   Dated: July 28, 2020                    SELMAN BREITMAN LLP
                                       7
                                       8
                                                                                   By:   /s/ Gregory J. Newman ________
                                       9                                               GREGORY J. NEWMAN
                                                                                       HEE SUNG YOON
                                     10                                            Attorneys for Plaintiff ALLIED WORLD
                                                                                   SURPLUS LINES INSURANCE
    LLP




                                     11                                            COMPANY
                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28                                            7
  3559 48144 4845-9001-8239 .v1
